                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 JOSEPH HERO,

                Plaintiff,

                v.                                      CAUSE NO.: 2:19-CV-319-TLS-JPK

 LAKE COUNTY ELECTION BOARD,

                Defendant.

                                    OPINION AND ORDER

       This matter is before the Court sua sponte. Having reviewed the Plaintiff’s Complaint,

the Court takes judicial notice that the Plaintiff’s Complaint is titled “Complaint for Declaratory

and Injunctive Relief” and, in the “Request for Relief,” asks the Court to “[i]ssue a preliminary

injunction.” [ECF No. 1].

       However, Northern District of Indiana Local Rule 65-1 requires that a plaintiff file a

separate motion to seek a preliminary injunction:

       (a) Preliminary Injunctions. The court will consider requests for preliminary
       injunctions only if the moving party files a separate motion for relief.

N.D. Ind. L.R. 65-1. The Plaintiff has not filed a separate motion requesting a preliminary

injunction.

       Accordingly, the Court DENIES without prejudice the request in the Plaintiff’s

Complaint for a preliminary injunction. The Court GRANTS the Plaintiff leave to refile the

request for a preliminary injunction in compliance with Northern District of Indiana Local Rule

65-1 on or before November 4, 2019.

       SO ORDERED on October 4, 2019.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT
